DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

               MARIA GIRLANDO and JOHN GIRLANDO,
                           Appellants,

                                     v.

               BERLIANT BUSINESS BROKERAGE, LLC.,
                            Appellee.

                             No. 4D20-592
                          [February 18, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Glenn     D.   Kelley,    Judge;   L.T.    Case    No.
502017CA02862MBAE and 502017CA02869MBAE.

   Joseph Stern of Charles G. White, P.A., Miami, for appellants.

  Scott W. Zappolo of Zappolo & Farwell, P.A., Palm Beach Gardens, for
appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.